ON MOTION FOR REHEARING.
Counsel for appellant in this court did not appear in this cause in the trial court. Alleged incompetency of appellant's trial counsel is assigned as a ground for remanding the cause. No such issue was presented in the trial court and properly preserved for appellate review. Additional reasons for disallowing the contention may be found in State v. Dreher,137 Mo. 11, 23, 38 S.W. 567, 569(2). [See, also, People v. Anderson,239 Ill. 168, 185, 87 N.E. 917, 924(12).]
The motion for rehearing is overruled.